United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1046
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Tony Allen Hoffman

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: December 10, 2018
                             Filed: February 14, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Tony Allen Hoffman served a 24-month prison sentence for possession of
counterfeit obligations in violation of 18 U.S.C. § 472 and began serving a three-year
term of supervised release on April 17, 2014. He failed to appear for a revocation
hearing and was arrested in Ohio in May 2015. The district court1 revoked supervised
release and sentenced Hoffman to 12 months in prison and one year of supervised
release. He began his second term of supervised release in May 2016. A petition to
revoke was filed in December, and Hoffman again failed to appear for the revocation
hearing. He was arrested in the Southern District of Iowa in December 2017, and the
Probation Office filed a supplemental petition to revoke supervision.

       At the revocation hearing, Hoffman admitted multiple supervised release
violations, including repeated use of methamphetamine, failure to submit for
urinalysis testing, associating with persons involved in criminal activity, failing to
report to his probation officer, traveling outside the district, and committing new law
offenses after absconding from supervision. The court again revoked supervised
release. Based on Hoffman’s Criminal History Category VI, his advisory guidelines
revocation sentencing range was 8 to 14 months in prison. See USSG § 7B1.4(a)
Table. The court denied Hoffman’s request for a 14-month sentence, the top of that
range. Consistent with the recommendation of the Probation Officer and the
Assistant United States Attorney, the court sentenced Hoffman to 18 months in prison
with no supervised release to follow. See 18 U.S.C. § 3583(e)(3).

       On appeal, Hoffman argues the district court abused its discretion and imposed
a substantively unreasonable sentence. We review the substantive reasonableness of
a revocation sentence for abuse of discretion “even when the sentence exceeds the
Guideline range.” United States v. Ford, 854 F.3d 1030, 1032 (8th Cir. 2017). In
sentencing Hoffman to 18 months imprisonment with no further supervision, the
district court noted his “very concerning criminal history” -- nineteen criminal history
points including violent convictions and drug convictions -- and that he absconded
from supervision and will not try to work through his problems with his probation


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
officer. “When I looked at the file before I looked at probation’s recommendation,
I was going to [impose the maximum] 24 months because of the absconding and
because of his horrible criminal history.”

       Hoffman contends the district court failed to consider “several stressors in his
life that caused him to revert back to drug use” -- he has prostate cancer and is HIV
positive, and his mother suffers from Alzheimer’s disease. Defense counsel presented
these factors at sentencing, and “we presume the district court considers such matters
as are presented to it.” United States v. Grimes, 702 F.3d 460, 471 (8th Cir. 2012).
After careful review of the sentencing record, we conclude the district court did not
abuse its broad discretion in imposing this revocation prison sentence. This is not
“the unusual case when we reverse a district court sentence -- whether within, above,
or below the applicable Guidelines range -- as substantively unreasonable.” United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-